Citation Nr: 1631600	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction in the assigned evaluation of right knee instability from 10 percent to 0 percent effective May 1, 2013 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1974 to June 1977 and from May 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which reduced a 10 percent rating for right knee instability to 0 percent, effective May 1, 2013. 

In May 2016, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge. 

As a final preliminary matter, the Board notes that the Veteran appears to have raised the issue of an increased disability rating for his right knee.  During the May 2016 Board videoconference hearing, the Veteran indicated that his right knee symptoms had increased in severity since he was first granted service connection.  However, as this matter has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. See 38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  In a June 2012 rating action, the RO proposed a reduction of the schedular disability rating for instability of the right knee, at that time rated as 10 percent disabling since September 2001. 
 
2.  In an August 2013 rating decision, the RO reduced the disability rating for service-connected instability of the right knee from 10 to 0 percent, effective May 1, 2013.
 
3.  The evidence of record does not show that the Veteran's instability of the right knee had sustained improvement.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for instability of the right knee, effective from May 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements were met by the June 2012 notice of proposed reduction.

In this decision, the Board restores the 10 percent disability rating for instability of the right knee, effective from May 1, 2013.  As this represents a complete grant of the benefits sought on this issue, no discussion of VA's duty to notify and assist is necessary.

Regarding the May 2016 Board videoconference hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has determined that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issue on appeal, and solicited testimony from the Veteran relating to his claim.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Laws and Regulations

The provisions of 38 C.F.R. § 3.105(e) (2015) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 to 0 percent for instability of the right knee were properly carried out by the RO.  In June 2012, the RO notified the Veteran of a proposed rating reduction issued in a rating decision.  In a concurrent notification letter, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and described his rights to a hearing on the issue.  The RO took final action to reduce the disability rating in an August 2013 rating decision, in which the rating for right knee instability was reduced from 10 to 0 percent, effective May 1, 2013.  The RO informed the Veteran of this decision by a letter dated August 7, 2013.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, the rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a)(2015).  In such cases, it is essential that the entire record of examination and the medical history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings which have continued for long periods (5 years or more) at the same level.  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).  In this case, the rating at issue was established in a May 2002 rating decision, effective from September 26, 2001.  The reduction in this rating was made effective on May 1, 2013.  Therefore, the 10 percent evaluation for instability of the right knee had been in effect for more than five years prior to that time and compliance with the provisions of 38 C.F.R. 
§ 3.344(a) and (b) is required for this disability. 

As a final point, the Board notes that service connection is separately in effect for degenerative joint disease of the right knee, and assigned a 10 percent rating.  It bears noting that this appeal does not in any way relate to this disability of the right knee and there has been no reduction in the rating for this disability undertaken by the RO.

Facts and Analysis

As noted above, the original award of service connection for right knee instability was granted in a May 2002 rating action, at which time the Veteran was assigned an initial 10 percent rating from September 26, 2001 under Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a (2015).  The grant was based on findings made in a September 2001 VA examination-as explained in a November 2001 addendum opinion-which revealed right knee instability.

In May 2010, the Veteran filed an increased rating claim for his right knee disability. In June 2010, he underwent a VA examination.  At that time, the Veteran indicated that he experienced pain in his right knee when he walked.  He indicated that, 3 to 4 days prior to the examination, both of his knees gave way and he fell down.  On examination, stability was normal and the examiner could find no instability of either knee.  

In a June 2010 rating decision, the 10 percent rating for right knee instability was continued. 

In April 2012, another VA examination was conducted.  The Veteran reported having symptoms such as knee pain which increased with activity, locking and falling.  It was noted that he occasionally used a cane, approximately once a week.  The examiner diagnosed osteoarthritis, but found no instability of the right knee. 

In a June 2012 rating action, the RO proposed reduction of the 10 percent rating for right knee instability to 0 percent.  It was explained that the evidence showed sustained improvement in the Veteran's right knee stability.  Examination revealed no lateral instability or subluxation.  The Veteran was provided a notice of the proposed reduction in a letter dated June 8, 2012.  

In July 2012, the Veteran submitted a statement in which he asked for an extension of time in order to submit private medical records.  In October 2012, he submitted a letter from his private doctor.  The letter indicated that the Veteran had "right knee degenerative joint disease" which caused him "chronic disability."  The doctor did not elaborate on the disability, to include whether or not instability was a component of such. 

In a January 2013 rating action, the RO reduced the 10 percent rating for right knee instability to 0 percent, effective from April 1, 2013.  It was explained that the April 2012 VA examination showed no instability of the right knee, warranting a 0 percent evaluation.  The Veteran was provided a notice of the reduction in a letter dated February 1, 2013. 

In March 2013, through his representative, the Veteran submitted a notice of disagreement with the January 2013 decision.  He submitted additional private medical records concerning his right knee.  Those records showed that the Veteran was provided with a knee sleeve in October 2012, for treatment for his right knee.  Also in October 2012, the Veteran's private doctor indicated that the Veteran experienced mechanical symptoms of knee buckling, catching and locking.  In addition, in a February 2013 treatment note, the Veteran's doctor diagnosed right knee patellofemoral degenerative joint disease.  He also indicated that, as a result of such the disease, the Veteran had functional instability. 

Subsequently, in an August 2013 rating decision, the RO reduced the Veteran's 10 percent rating for right knee instability to 0 percent, effective May 1, 2013.  That rating decision noted the submission of the Veteran's new evidence, but did not indicate whether such evidence was considered in the decision to reduce the Veteran's rating. 

The Veteran provided testimony at the Board videoconference hearing held in May 2016.  The Veteran indicated that he disagreed with the stability findings of the VA examiner.  He further explained that he had been prescribed a knee brace by his private doctor.  He indicated that, even with the knee brace and the cane, he was only able to walk for around 10 minutes before having to rest, due to his knee.  The Veteran described his knee locking up and causing him to fall, on a regular basis.  Even with the brace, he reported, his knee would give out and cause him to fall.  He also indicated that such knee symptoms had worsened since the 2001 effective date of the 10 percent rating. 

To the Board, the evidence does not satisfactorily show that the Veteran's right knee instability has abated.  In this regard, the Board does acknowledge that examination findings in May 2010 and June 2012 were negative for evidence of subluxation or instability.  However, the Veteran's private treatment records show buckling, locking and catching; all of which can be indicators of instability.  In addition, the Veteran has credibly testified to continuing instability in his right knee.  Additionally, there continues to be evidence of right knee instability as shown by the Veteran's use of a knee brace.  Therefore, the Board cannot conclude that sustained improvement in the disability has occurred.  Accordingly, the claim is granted and the 10 percent rating for right knee instability is restored effective from May 1, 2013.

ORDER

Restoration of the 10 percent rating for service-connected instability of the right knee is granted, effective May 1, 2013.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


